DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 16/975,243 in response to Applicant’s Request for Continued Examination (RCE) filed on June 22, 2022.

3.	In accordance with Applicant’s amendment, claims 10, 13-16, and 20 are amended. Claims 10-20 are currently pending and have been examined on the merits discussed below.
	
Priority

4.	Application 16/975,243, filed 08/24/2020 is a national stage entry of PCT/JP2019/007553, International Filing Date: 02/27/2019, claims foreign priority to 2018-032748, filed 02/27/2018. This application is acknowledged as a National Stage Entry of International Application No. PCT/JP2019/007553 filed on 02/27/2019. 

Response to Amendment

5.	In the response filed May 19, 2022, Applicant amended claims 10, 13-16, and 20, and did not cancel any claims. No new claims were presented for examination. 

6.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

7.	Applicant's arguments filed May 19, 2022, have been fully considered.

8.	Applicant submits “the claimed invention therefore remedies a technical problem relating to providing assistance to attention-requiring persons such as a physically impaired person due to disability,  senility, injury, or the like, a pregnant woman, a person with a baby stroller, a person with an infant, and a socially or environmentally vulnerable person such as a foreigner.” [Applicant’s Remarks, 05/19/2022, page 7]

The Examiner respectfully disagrees. Applicant submits that “the claimed invention therefore remedies a technical problem relating to providing assistance to attention-requiring persons such as a physically impaired person due to disability,  senility, injury, or the like, a pregnant woman, a person with a baby stroller, a person with an infant, and a socially or environmentally vulnerable person such as a foreigner.” In response, the Examiner notes that  there is nothing particular about the computing elements (i.e., monitoring camera, global positioning system, mobile terminal, processor, display), nor anything in the claims or Specification showing the system as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). The claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to an improvement to the computer or to any other technology.
Further, it is noted that the claim limitations do not reflect an improvement in the functioning of the computer or an improvement in another technology. The claimed invention is directed towards, at best, an improvement in the business process of assisting a person that requires help, rather than providing a technical solution to a technical problem, or an improvement to a technology or technical field. The claim seems to provide improvement beneficial to the end user. This is further evidenced by Applicant’s Specification indicating that “in the present embodiment, an assistance system 20 assists an attention-requiring person (user) P1. The attention-requiring person P1 may include, but is not limited to, a person requiring assistance such as a physically impaired person due to disability, senility, injury, or the like, a pregnant woman, a person with a baby stroller, a person with an infant, and a socially or environmentally vulnerable person such as a foreigner” [See paragraph 0019]. Outputting an attention request to assist a person to an output unit does not reflect an improvement in the functioning of the computer or an improvement in another technology. It is not clear how the claim limitations provide an improvement to the technical field. Accordingly, this argument is found unpersuasive. 

9.	Applicant submits “that claims 10-20 provide a practical application of a judicial exception and that claims 10-20 are directed toward statutory subject matter.” [Applicant’s Remarks, 05/19/2022, page 8]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “that claims 10-20 provide a practical application of a judicial exception and that claims 10-20 are directed toward statutory subject matter.” The additional elements in exemplary claim 10 are directed to: circuitry, a monitoring camera, a global positioning system of a mobile terminal carried by the attention-requiring person, an area determining unit comprising a processor, a notification unit, and an output unit comprising a mobile terminal carried by a nearby person, a display that is present in the affected area, or a display on a movable body, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution activities (i.e., output an attention request), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Generally transmitting and/or outputting data to a device is simply insignificant post-solution activity. The outputting activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See MPEP 2106.05(f)-(h). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no circuitry, monitoring camera, global positioning system, mobile terminal, processor, display, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating information relating to the user request, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of outputting an attention request, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

10.	Applicant submits “Bangera does not disclose predicting a flow line of the attention-requiring person based on the location and a movement direction of the attention-requiring person.” [Applicant’s Remarks, 05/19/2022, page 9]

In response to the Applicant’s argument that “Bangera does not disclose predicting a flow line of the attention-requiring person based on the location and a movement direction of the attention-requiring person,” the Examiner notes the limitation being argued by Applicant as being newly amended to the claims in the response filed 05/19/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 10 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action. Furthermore, contrary to Applicant’s assertions, Bangera does predict a flow line of the attention-requiring person based on the location and a movement direction of the attention-requiring person. In at least paragraphs 0039, 0081, 0083, Bangera teaches the instant limitation by incorporating tracking mechanisms to determine a movement of a person requiring assistance and predicting a path of the person requiring assistance based on a position (i.e., location) of the person and a direction of motion (i.e., movement direction) of the person. Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Bangera teaches and at least suggests the disputed limitation. For further clarification, please refer to the updated rejection below. 
Lastly, in further support of the reasonableness of Bangera’s person’s movement to the claimed movement direction, it is noted that Bangera describes that the movement includes a direction of motion of the person. Specifically, paragraph 0085 describes that “the computing resource can be further configured to generate an occupancy record for the person, the occupancy record including a position of the person, a speed of the person, a velocity of the person, a direction of motion of the person, an orientation of the person, a time associated with presence of the person, a time of arrival of the person to a region, a time of departure of the person from the region, and/or the path of the person through the plurality of regions.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Bangera teaches and at least suggests the disputed limitation. Accordingly, Applicant’s argument is not persuasive. 

11.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Rejections - 35 USC § 101

12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

14.	Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 10-19) and method (claim 20) are directed to at least one potentially eligible category of subject matter (i.e., machine and process, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 10-20 is satisfied.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Specifically, the claim recites limitations falling under the “Certain methods of organizing human activity” grouping by reciting steps for managing personal behavior or interactions or following rules or instructions for assisting an attention-requiring person. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
automatically determine, via a monitoring camera, a location of an attention-requiring person via detection by a global positioning system of a mobile terminal carried by the attention-requiring person (The “determine” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”); 
determine, via the monitoring camera, a movement of the attention-requiring person (This step is organizing human activity by managing personal behavior by following rules, or instructions, i.e., by collecting information about the movement of the attention-requiring person to be assisted by another person); 
predict, via an area determining unit comprising a processor, a flow line of the attention-requiring person based on the location and a movement direction of the attention-requiring person (This step is organizing human activity for similar reasons as provided for the “determining” steps above); 
determine, via the area determining unit, an affected area based on the predicted flow line of the attention-requiring person (The “determine” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”); and 
automatically, via a notification unit, output via the mobile terminal an attention request to an output unit comprising a mobile terminal carried by a nearby person, a display that is present in the affected area, or a display on a movable body that the attention-requiring person is riding, wherein the affected area includes a region extending from the location of the attention requiring person (This step is organizing human activity by managing personal behavior or relationships or interactions by following rules, or instructions, i.e., by outputting information about the need for assistance of the attention-requiring person to another person. This step would also be deemed insignificant extra-solution activity even if  interpreted as being displayed on a display device, which is not a practical application or significantly more.  MPEP 2106.05(g));
Considered together, these steps set forth an abstract idea of managing personal relationships/interactions between people via rules or instructions that simply determine a location of an attention-requiring person and output an attention request to a user. Furthermore, the “output” step would also be deemed insignificant extra-solution activity even if  interpreted as being displayed on an output unit, such as recited in claim 10, which is not a practical application or significantly more. MPEP 2106.05(g). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976). The Specification discloses that the invention relates to “an assistance system and an assistance method for a user that requires attention or assistance” (Specification at paragraph 0001). The Specification supports the Examiner’s finding that the claims recite the judicial exception of a certain method of organizing human activities because the Specification discloses addressing the relationships between an attention-requiring person and another person, which necessarily relates to managing personal behavior or relationships or interactions between people. Claim 10 recites a certain method of organizing human activity in the form of managing personal behavior or relationships or interactions between people. Independent claim 20 recites similar limitations as the above-noted limitations recited in claim 10 and is therefore found to recite the same abstract idea. 
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. The additional elements are: circuitry, a monitoring camera, a global positioning system of a mobile terminal carried by the attention-requiring person, an area determining unit comprising a processor, a notification unit, and an output unit comprising a mobile terminal carried by a nearby person, a display that is present in the affected area, or a display on a movable body (claim 10); the assistance system (claims 11-18); the assistance system and the output unit (claim 16); an information storage, and the circuitry (claim 19); a monitoring camera, a global positioning system of a mobile terminal carried by the attention-requiring person, an area determining unit comprising a processor, a notification unit, and an output unit comprising a mobile terminal carried by a nearby person, a display that is present in the affected area, or a display on a movable body (claim 20). The computing elements (i.e., circuitry, monitoring camera, global positioning system of a mobile terminal, processor, output unit, display) have been fully considered, but fail to integrate the abstract idea into a practical application because these elements merely describe the use of generic computing elements or computer instructions to perform the abstract idea on a computer or generally link the judicial exception to a particular technological environment, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. MPEP 2106.05(f). The Specification describes the circuitry as “including 1) one or more processors that run on a computer program (software), 2) one or more dedicated hardware circuits such as application-specific integrated circuits (ASIC) that execute at least part of various processes, or 3) a combination thereof. The processor includes a CPU and memories such as a RAM and a ROM. The memories store program codes or commands configured to cause the CPU to execute processes. The memories, or computer-readable media, include any type of media that is accessible by general-purpose computers and dedicated computers.” [paragraph 0024]. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Similarly, employing an output unit comprising a mobile terminal carried by a nearby person, a display that is present in the affected area, or a display on a movable body that the attention-requiring person is riding to facilitate the output of an attention request  step does not integrate the abstract idea into a practical application because this element amounts to insignificant extra-solution data outputting activities (MPEP 2106.05(g)). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are: circuitry, a monitoring camera, a global positioning system of a mobile terminal carried by the attention-requiring person, an area determining unit comprising a processor, a notification unit, and an output unit comprising a mobile terminal carried by a nearby person, a display that is present in the affected area, or a display on a movable body (claim 10); the assistance system (claims 11-18); the assistance system and the output unit (claim 16); an information storage, and the circuitry (claim 19); a monitoring camera, a global positioning system of a mobile terminal carried by the attention-requiring person, an area determining unit comprising a processor, a notification unit, and an output unit comprising a mobile terminal carried by a nearby person, a display that is present in the affected area, or a display on a movable body (claim 20). Similarly, the limitation “automatically, via a notification unit, output via the mobile terminal an attention request to an output unit comprising a mobile terminal carried by a nearby person, a display that is present in the affected area, or a display on a movable body that the attention-requiring person is riding, wherein the affected area includes a region extending from the location of the attention-requiring person” describes insignificant extra-solution data output activity may also be considered insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d). The computing elements (circuitry, output unit, assistance system, and  information storage) are directed to generic computing elements and instructions/software that serve to tie the abstract to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, the Specification (paragraphs [0021] and [0024]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea, and which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. 
With respect to reliance on “global positioning system of a mobile terminal carried by the attention-requiring person” to determine a location of a person, this activity is recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Maxwell et al., US 2015/0189071 (paragraph 0003: “Conventional methods and devices that help visually-impaired and blind people to use their other senses to interact with the world around them are known in the art. Some of these methods and devices help visually-impaired and blind people to navigate from place to place. For example, talking global positioning system (GPS) devices utilize GPS technology to identify the location of a person, and audibly announce details regarding the location.”). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 11-19 recite the same abstract idea as recited in the independent claims, and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One) along with, at most, additional elements that fail to integrate the abstract idea into a practical application or add significantly more. In particular, dependent claims 11-19 further narrow the abstract idea recited in independent claim 10 by reciting additional details or steps that set forth activities for managing personal behavior or relationships or interactions between people, which therefore fall under the “Certain methods of organizing human activity” group. For example claims 11-19 recite “find a nearby object that is included in the affected area as the attention-requiring person moves,” “find a nearby object that is approaching so as to be included in the affected area,” “determine a boarding position where the attention-requiring person will board the movable body; and determine the affected area in accordance with the boarding position,” “determine a waiting location where the attention-requiring person waits for the movable body; and determine the affected area in accordance with the waiting location, wherein the affected area determined in accordance with the waiting location includes a region within the movable body,” “use an operation schedule of the movable body and determine the movable body that the attention-requiring person will board,” “determine a boarding position of the movable body that the attention-requiring person has boarded, the affected area includes a location that is associated with the boarding position when the movable body stops, and output an attention request for the attention-requiring person to the output unit related to the location associated with the boarding position,” “obtain a situation of the attention-requiring person; and output an attention request based on the situation of the attention-requiring person,” “wherein the situation of the attention-requiring person includes a surrounding situation of the attention-requiring person,” and “output a message in accordance with the situation of the attention-requiring person”, respectively. Dependent claims 11-19 recite additional elements of assistance system, output unit, information storage, and circuitry. However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted above in the discussion of the independent claims above is not enough to render the claims as eligible. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Claim Rejections - 35 USC § 103

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

19.	Claims 10-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Pub. No.: US 2012/0171988 A1, [hereinafter Matsuo], in view of Bangera et al., Pub. No.: US 2011/0276407 A1, [hereinafter Bangera], in further view of Benoit et al., Pub. No.: US 2015/0269835 A1, [hereinafter Benoit].

As per claim 10, Matsuo teaches an assistance system comprising circuitry (paragraph 0003, “a computerized system for responding to electronic messages that request assistance includes a processor and a computer readable memory”; paragraph 0071, discussing that the computer system 401 is shown comprising hardware elements that may be electrically coupled via a bus 990. The hardware elements may include one or more central processing units 910, one or more input devices 920, and one or more output devices 940; paragraph 0073) configured to: 

automatically determine a location of an attention-requiring person via detection by a global positioning system of a mobile terminal carried by the attention-requiring person (paragraph 0006, discussing that automatically identifying one or more potential assisting persons who are in position to render assistance to the first person includes identifying the potential assisting persons based at least in part on information from a global positioning system receiver or an assisted global positioning system. The electronic message may include information about the location of the first person; paragraph 0044, discussing that a mobile telephone that includes a GPS receiver may transmit its location (the location of client 405) [i.e., This shows that a location of an attention-requiring person is determined via detection by a global positioning system of a mobile terminal carried by the attention-requiring person]; paragraph 0056, discussing that a notification message may include a digital map, showing the location of client 405 [i.e., the location of client 405 is considered to be the location of an attention-requiring person], to assist potential assisting persons in locating client 405; paragraph 0043, discussing that in an example scenario client 405 may require assistance [i.e., client 405 requiring assistance is considered to be an attention requiring person]; paragraph 0046, “the location of client 405 may be determined”; paragraph 0038);

determine a movement of the attention-requiring person (paragraph 0056, discussing that a notification message may include a digital map, showing the location of client 405 [i.e., attention-requiring person], to assist potential assisting persons in locating client 405. This location technique may be especially useful if the communication device used by client 405 to call private response center 204 includes a GPS receiver, and can supply GPS coordinates to private response center 204. Such a map could be updated dynamically, for example as either the recipient of the message or client 405 moves, the map could be updated [i.e., This shows that a movement of the attention-requiring person is determined]; paragraph 0058, discussing that the client may have previously opted into a tracking service, wherein private response center periodically receives location fixes from the client's telephone or other device; paragraph 0068);

determine, via the area determining unit, an affected area (paragraph 0006, discussing that automatically identifying one or more potential assisting persons who are in position to render assistance to the first person includes identifying the potential assisting persons based in part on their proximity to the first person; paragraph 0040, discussing that potential assisting persons 406a and 406b may be identified based in part on their proximity to client 405, since persons near client 405 may best be in position to render assistance; paragraph 0043, discussing that private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons [i.e., the area in the vicinity of client 405 is considered to be the affected area]; paragraph 0060, discussing that various capabilities of the wireless devices carried by client 405 and potential assisting persons in the area may be exploited to provide additional information to the potential assisting persons about the location of client 405; paragraphs 0044, 0046, 0050, 0066); and 

automatically, via a notification unit, output via the mobile terminal an attention request to an output unit comprising a mobile terminal carried by a nearby person, a display that is present in the affected area, or a display on a movable body that the attention-requiring person is riding (paragraph 0039, “a message is transmitted to one or more of the identified persons, indicating that the client has requested assistance”; paragraph 0042, discussing that one or more potential assisting persons are identified who may be in position to render assistance. In step 503, a message is transmitted to one or more of the identified persons, indicating that the client has requested assistance [i.e., displaying a message indicating that the client has requested assistance is considered to be outputting an attention request]; paragraph 0043, discussing that private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons. The electronic message may be, for example, a short message service (SMS) or "text" message or another kind of message. Example message 407 is a text message describing the situation and notifying persons 406a and 406b; paragraph 0053, discussing that notification message may include information about client 405. For example, a notification message could include a digital photograph of client 405, to aid potential responders in finding and identifying client 404; paragraph 0068, discussing that  an example of a display that may be generated on mobile device 410 of potential assisting person 406a is shown in FIG. 8; paragraph 0056), 

wherein the affected area includes a region extending from the location of the attention-requiring person (paragraph 0003, discussing that the communication is received via a cellular communications network, and potential assisting persons are identified as being in proximity to the first person based at least in part on a determination that communications devices registered to the potential assisting persons are interacting with the same cell of the cellular communications network as a device registered to the first person; paragraph 0040, discussing that potential assisting persons 406a and 406b may be identified based in part on their proximity to client 405, since persons near client 405 may best be in position to render assistance; paragraph 0043, discussing that private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b; FIG. 4, illustrating a zone extending from the location of client 405; paragraphs 0006, 0044, 0051).

While Matsuo teaches determining a location of an attention-requiring person and an affected area, it does not explicitly teach automatically determine, via a monitoring camera, a location of an attention-requiring person; determine, via the monitoring camera, a movement of the attention-requiring person; predict, via an area determining unit comprising a processor, a flow line of the attention-requiring person based on the location and a movement direction of the attention-requiring person; and determine, via the area determining unit, an affected area based on the predicted flow line of the attention-requiring person. Bangera in the analogous art of tracking systems teaches: 

	predict, via an area determining unit comprising a processor, a flow line of the attention-requiring person based on the location and a movement direction of the attention-requiring person (paragraph 0009, discussing a system for tracking a path of a person; paragraph 0039, discussing that the signal analyzer can be configured to determine movement and/or speed of movement of a person through the region. The signal analyzer 124 can be configured to infer the orientation of a person such as the direction a person is facing relative to the region; paragraph 0042, discussing that the signal analyzer 124 can determine movement, a direction of movement, and/or a rate of movement of one or more persons in the region; paragraph 0081, discussing a system for tracking the motion of a person including previously visited region(s), a currently visited region, and possible future regions…The computing resource can also formulate one or more predicted paths from the current path [i.e., This shows that a flow line of the attention-requiring person is predicted based on the location and the movement direction of the attention-requiring person].The predicted path can include at least one arrival time of the at least one person at a future region. For example, if a previous path was found to correspond to a direct  transit from a first region to a second region, then the computing resource can predict that the person will similarly take a direct path to the predicted future region; paragraph 0083, discussing that the computing resource can predict a plurality possible future regions that will be visited by the at least one person, and receive MIR signals or data from the plurality of possible future regions to determine an actually visited one of the possible future regions. The computing resource can then predict another future path responsive to the actually visited region. The actually taken path can be combined with other actual paths in the computer-readable media. The process can be repeated as the person transits an area corresponding to a plurality of regions; paragraph 0085, discussing that the computing resource can be further configured to generate an occupancy record for the person, the occupancy record including a position of the person, a speed of the person, a velocity of the person, a direction of motion of the person, an orientation of the person, a time associated with presence of the person, a time of arrival of the person to a region, a time of departure of the person from the region, and/or the path of the person through the plurality of regions; paragraphs 0055, 0064, 0074, 0088); and 

determine, via the area determining unit, an affected area based on the predicted flow line of the attention-requiring person (paragraph 0081, discussing a system for tracking the motion of a person including previously visited region(s), a currently visited region, and possible future regions…The computing resource can also formulate one or more predicted paths from the current path...The predicted path can include at least one arrival time of the at least one person at a future region. For example, if a previous path was found to correspond to a direct  transit from a first region to a second region, then the computing resource can predict that the person will similarly take a direct path to the predicted future region [i.e., This shows that an affected area is determined based on the predicted flow line of the attention-requiring person]; paragraph 0082, discussing that the computing resource can determine a media parameter that includes a media output start time corresponding to the predicted time of arrival of the at least one person to a vicinity of the media output apparatus. Similarly, the computing resource can also determine one or more other media parameters with which to operate the media output apparatus to output media to the predicted region; paragraph 0110, discussing inferring or determining a path of the person; paragraph 0099).

Matsuo is directed towards systems and methods for notifying an extended group of persons of an assistance request. Bangera is directed towards a system for measuring the motion of a person. Therefore they are deemed to be analogous as they both are directed towards person location detection systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsuo with Bangera because the references are analogous art because they are both directed to solutions for determining a location of a person, which falls within applicant’s field of endeavor (location detection systems), and because modifying Matsuo to include Bangera’s features for predicting a flow line of the attention-requiring person based on the location and the movement of the attention-requiring person, and determining an affected area based on the predicted flow line of the attention-requiring person, in the manner claimed, would serve the motivation of providing a relatively high probability of an accurate determination and/or differentiation between persons (Bangera at paragraph 0074); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Matsuo-Bangera combination does not explicitly teach automatically determine, via a monitoring camera, a location of an attention-requiring person; and determine, via the monitoring camera, a movement of the attention-requiring person. However, Benoit in the analogous art of aid and support systems teaches these concepts. Benoit teaches: 

automatically determine, via a monitoring camera, a location of an attention-requiring person (paragraph 0002, discussing  systems and methods for monitoring, detecting, and providing notification and/or response measures in response to an emergency situation regarding a user; paragraph 0021, discussing a method to monitor, detect, and provide notification and/or response measures in response to an emergency situation for a user. By way of example, a user having an electronic device (e.g., a smartphone) may suddenly find herself in an emergency situation (e.g., an injury) where she is otherwise unable to access or use her electronic device in its normal manner to notify or alert others to the emergency; paragraph 0026, discussing that the method may include the electronic device having location and/or position based sensors, transducers, and so forth. In this situation, the emergency situation may be detected based on sensing sudden changes in the location and/or position of the electronic device. At least a part of the response measures may include the automatic and/or periodic transmission of data indicative of the geographic location, movement, lack of movement, and so forth, of the electronic device to predetermined recipients; paragraph 0027, discussing that the method may also provide for the electronic device to include an accelerometer, an inertial navigation system, GPS location based sensing device, and so forth, and also logic instructions receiving inputs from said sensing devices wherein the electronic device detects an emergency based on a sudden and/or substantial change to the location, orientation, and/or position of the electronic device; paragraph 0046, discussing that the GPS module may be in communication with a GPS sensor on the electronic device or with a separate application or program residing on the electronic device and may include logic instructions adapted to permit the security program to receive location data indicative of the geographic location of the electronic device. The GPS module, using such location data, may record and/or transmit the location of the electronic device to recipient(s) during an emergency situation. The video module may be in communication with a camera on the electronic device and include logic instructions configured to capture, record, and/or transmit photographic images and/or video received from the camera to recipient(s) during an emergency situation; paragraph 0061, discussing that information indicative of the layout may be stored and accessed, in cooperation with any of the location sensing systems discussed, so as to monitor and record where within the facility the electronic device is located. Once an emergency situation has been detected, information indicative of where the electronic device is located, and by extension the user, may be transmitted to, for example, emergency response personnel; paragraph 0070, discussing that the system will enter a triggering mode and create an incident alert that will be sent out to the protectee's Safety Buddies and potentially any other Safety Buddies in the vicinity. Multiple sensor input: The system can monitor one or more sensors simultaneously to detect potential threats and distress situations for the protectee...; paragraph 0071, discussing that the camera: can use the camera to detect faces, perform facial recognition, and examine facial expressions on people in close proximity to the protectee…The camera can also be used to detect infrared heat signatures to differentiate people from other objects…Images captured by the camera could be used to provide an augmented reality view of the area around the protectee. This augmented reality could also be used in conjunction with GPS signals indicative of the location of the device. Augmented reality could provide the user an image of their current location on their smartphone with details overlaid on the images building, streets, landmarks, and so forth to highlight the safest areas, locate the safest direction to travel, the nearest emergency services facilities, and so forth; paragraph 0106, discussing that the Smartphone 1310 is configured to provide proximity based assistance to a user; paragraph 0114, discussing that during the emergency event, the alert device is obtaining event data such as video, audio, GPS location, and other available data. This information can be made accessible to a responder, along with any pre-generated data stored in the user's profile); and

determine, via the monitoring camera, a movement of the attention-requiring person (paragraph 0052, discussing that the location/position component may include, for example, the GPS sensor, accelerometer, INS, and the like. The location/position component may include logic instructions, hardware, and the like configured to receive data inputs from said sensors wherein the data includes information indicative of the location, position, orientation, and so forth, of the electronic device; paragraph 0060, discussing that other aspects may provide for the electronic device to include infrared sensors and further be configured to transmit information indicative of the number of individuals within a predetermined distance from the electronic device. Other sensors may also be used to determine the number of individuals near the electronic device, e.g., a camera in conjunction with facial recognition program to locate and identify each person,…, and so forth Information indicative of the number of individuals within the predetermined distance may be transmitted as a part of the response measures; paragraph 0061, discussing that other aspects may provide for the electronic device to be configured to determine and/or store the layout of the facility it is located in, e.g., the room layout of a house, and further to transmit information indicative of where in the facility the electronic device is located as a part of the response measures. For example, the camera, the proximity sensors, GPS sensors, infrared sensors, and the like may individually or collectively be adapted to determine the location of walls, doors, windows, and the like within the structure. Information indicative of the layout may be stored and accessed, in cooperation with any of the location sensing systems discussed, so as to monitor and record where within the facility the electronic device is located. Once an emergency situation has been detected, information indicative of where the electronic device is located, and by extension the user, may be transmitted to, for example, emergency response personnel; paragraph 0072, discussing that a camera could also be used to monitor the protectee…; paragraph 0076, discussing that mapping and route guidance: provide safest route from a bad area, it also can detect that the protectee is entering a danger area and alert them. It can provide the Safety Buddies the location of the protectee as well as show the protectee the location of their Safety Buddies or other Safety Buddies in their area).

The Matsuo-Bangera combination is directed towards systems and methods for determining the location of persons. Benoit is directed towards a system and method for providing proximity based assistance. Therefore they are deemed to be analogous as they both are directed towards assistance systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matsuo-Bangera combination with Benoit because the references are analogous art because they are both directed to solutions for providing assistance to a person that requires assistance, which falls within applicant’s field of endeavor (location detection systems and assistance systems), and because modifying the Matsuo-Bangera combination to include Benoit’s features for determining, via a monitoring camera, a location of an attention-requiring person, and determining, via the monitoring camera, a movement of the attention-requiring person, in the manner claimed, would serve the motivation of monitoring other sensors to better determine if an incident is occurring and to provide additional data to individuals offering assistance to users in need (Benoit at paragraph 0074); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, the Matsuo-Bangera-Benoit combination teaches the assistance system according to claim 10. Matsuo further teaches wherein the assistance system is configured to find a nearby object that is included in the affected area as the attention-requiring person moves (paragraph 0040, discussing that potential assisting persons 406a and 406b may be identified based in part on their proximity to client 405, since persons near client 405 may best be in position to render assistance; paragraph 0042, discussing that one or more potential assisting persons are identified who may be in position to render assistance; paragraph 0043, discussing that private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons [i.e., the potential assisting person in the area is considered to be the nearby object that is included in the affected area]; paragraph 0044, discussing that the locations of other devices (and their owners) in the area may also be derived from GPS data, for example if other devices have recently reported their positions for some reason; paragraph 0056, discussing that a notification message may include a digital map, showing the location of client 405 [i.e., attention-requiring person], to assist potential assisting persons in locating client 405. This location technique may be especially useful if the communication device used by client 405 to call private response center 204 includes a GPS receiver, and can supply GPS coordinates to private response center 204. Such a map could be updated dynamically, for example as either the recipient of the message or client 405 moves, the map could be updated. The map may also include the locations of other potential assisting persons, for example so that a recipient may judge whether he or she is best in position to render assistance, or to aid responders in locating each other so that they can combine their efforts to render assistance).

As per claim 17, the Matsuo-Bangera-Benoit combination teaches the assistance system according to claim 10. Matsuo further teaches wherein the assistance system is configured to: obtain a situation of the attention-requiring person (paragraph 0043, discussing that in an example scenario client 405 may require assistance and may call private response center 204 using mobile telephone 409. For example, a bicycle that client 405 has been riding may develop a flat tire. Client 405 calls private response center 204 and describes the situation. Private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons. The electronic message may be, for example, a short message service (SMS) or "text" message or another kind of message. Example message 407 is a text message describing the situation and notifying persons 406a and 406b; paragraph 0050, discussing that the criteria by which potential assisting persons are identified may vary depending on the nature of the request for assistance or other factors; paragraph 0051, discussing that client 405 may be experiencing medical symptoms, and may need medical attention. In this case, private response center 204 (in addition to possibly notifying professional emergency response personnel), may tailor its notification message and may select potential assisting persons to the situation…Private response center 204 may be able to identify specific persons near client 405 who have medical training, and may select those persons to receive the notification message); and 

output an attention request based on the situation of the attention-requiring person (paragraph 0043, discussing that in an example scenario client 405 may require assistance and may call private response center 204 using mobile telephone 409. For example, a bicycle that client 405 has been riding may develop a flat tire. Client 405 calls private response center 204 and describes the situation. Private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons. The electronic message may be, for example, a short message service (SMS) or "text" message or another kind of message. Example message 407 is a text message describing the situation and notifying persons 406a and 406b; paragraph 0051, discussing that client 405 may be experiencing medical symptoms, and may need medical attention. In this case, private response center 204 (in addition to possibly notifying professional emergency response personnel), may tailor its notification message and may select potential assisting persons to the situation [i.e., displaying a notification message to potential assisting persons based on the medical situation of client 405 is considered to be outputting an attention request based on the situation of the attention-requiring person]…Private response center 204 may be able to identify specific persons near client 405 who have medical training, and may select those persons to receive the notification message; paragraph 0053, discussing that notification message could include medical information about client 405, for example "Person requesting assistance is diabetic.").

As per claim 18, the Matsuo-Bangera-Benoit combination teaches the assistance system according to claim 17. Matsuo further teaches wherein the situation of the attention-requiring person includes a surrounding situation of the attention-requiring person (paragraph 0043, discussing that in an example scenario client 405 may require assistance and may call private response center 204 using mobile telephone 409. For example, a bicycle that client 405 has been riding may develop a flat tire. Client 405 calls private response center 204 and describes the situation. Private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons; paragraph 0051, discussing that client 405 may be experiencing medical symptoms, and may need medical attention. In this case, private response center 204 (in addition to possibly notifying professional emergency response personnel), may tailor its notification message and may select potential assisting persons to the situation…Private response center 204 may be able to identify specific persons near client 405 who have medical training, and may select those persons to receive the notification message; paragraph 0053, discussing that notification message may include information about client 405. For example, a notification message could include a digital photograph of client 405, to aid potential responders in finding and identifying client 405…In other embodiments, client 405 may take a photograph of himself or herself and upload it as part of the initial call to private response center 204. Or client 405 could take a photograph of his or her surroundings and provide the photograph to private response center 204, to assist private response center 204 in determining the location of client 405. Such a photograph may also be forwarded to potential assisting persons. In other embodiments, a notification message could include medical information about client 405, for example "Person requesting assistance is diabetic.").
As per claim 19, the Matsuo-Bangera-Benoit combination teaches the assistance system according to claim 17. Matsuo further teaches further comprising an information storage (paragraph 0034, “Computer system 401 may include various forms of data storage, including volatile and nonvolatile memory, and long term data storage.”; paragraph 0047, “A list of persons opting in to the receipt of notification messages may be kept in a database, for example at computer system 401.”),
 
wherein the circuitry is configured to output a message in accordance with the situation of the attention-requiring person (paragraph 0043, discussing that in an example scenario client 405 may require assistance and may call private response center 204 using mobile telephone 409. For example, a bicycle that client 405 has been riding may develop a flat tire. Client 405 calls private response center 204 and describes the situation. Private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons; paragraph 0050, discussing that  the criteria by which potential assisting persons are identified may vary depending on the nature of the request for assistance or other factors. For example, some kinds of assistance require proximity--such the flat tire scenario described above; paragraph 0053, discussing that notification message may include information about client 405. For example, a notification message could include a digital photograph of client 405, to aid potential responders in finding and identifying client 405…In other embodiments, client 405 may take a photograph of himself or herself and upload it as part of the initial call to private response center 204. Or client 405 could take a photograph of his or her surroundings and provide the photograph to private response center 204, to assist private response center 204 in determining the location of client 405. Such a photograph may also be forwarded to potential assisting persons. In other embodiments, a notification message could include medical information about client 405, for example "Person requesting assistance is diabetic.").
Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above. Further, as per claim 20 Matsuo teaches a method for assisting cooperation for a user that requires attention using an assistance system z(paragraph 0003, discussing a computerized system for responding to electronic messages that request assistance includes a processor and a computer readable memory. The computer readable memory holds processor instructions that, when executed by the processor, cause the computerized system to receive a communication from a first person, the communication including a request for assistance, identify one or more potential assisting persons who are in position to render assistance to the first person; paragraph 0006, discussing a method for operating a service center includes receiving an electronic communication from a first person, the electronic communication including a request for assistance, and automatically identifying one or more potential assisting persons who are in position to render assistance to the first person. The method further includes transmitting, over a communications network, an electronic notification message to at least one of the one or more potential assisting persons).

20.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Bangera, in view of Benoit, in further view of Kayhani et al., Pub. No.: US 2019/0043340 A1, [hereinafter Kayhani].

As per claim 12, the Matsuo-Bangera-Benoit combination teaches the assistance system according to claim 10. Matsuo further teaches wherein the assistance system is configured to find a nearby object (paragraph 0038 “a nearby person may be able to render assistance to client 405”; paragraph 0040, discussing that potential assisting persons 406a and 406b may be identified based in part on their proximity to client 405, since persons near client 405 [i.e., identifying potential assisting persons nearby is considered  to be finding a nearby object] may best be in position to render assistance; paragraph 0043, discussing that private response center then identifies potential assisting persons in the area (that is, identifies the mobile devices of other persons in the area) such as persons 406a and 406b, and transmits an electronic message to those persons).

The Matsuo-Bangera-Benoit combination does not explicitly teach that the nearby object is approaching so as to be included in the affected area. However, Kayhani in the analogous art of support systems teaches this concept. Kayhani teaches:

a nearby object that is approaching so as to be included in the affected area (paragraph 0018, discussing that the premise is that the disabled passenger can, according to embodiments, ask for help by broadcasting a message (e.g., via a wireless technology, such as Bluetooth low energy (BLE), from their mobile device). One or more nearby devices (e.g., mobile devices of potential helpers) executing the application may receive the message and, if the potential helper(s) are accredited (and/or otherwise qualified) to aid with that particular type of disability, the potential helper(s) may then have the opportunity to help the disabled passenger; FIG. 2, element 220, describes that the disabled passenger broadcasts help needs to vehicle and passengers within proximity; FIG. 2, element 222, describes that a helper passenger arrives at station and activates the app to run in the background [i.e., the helper passenger arriving at the station is considered to be the nearby object that is approaching so as to be included in the affected area]; FIG. 2, element 224, describes that a match is found between helper passenger and disabled passenger; paragraph 0019, discussing that the two passengers (the disabled passenger and the helper) could then match their devices and sync to ensure that the broadcasting ends…The whole time, the destination station may be informed that the disabled passenger arriving at their station now has an on-board helper confirmed; paragraph 0024, discussing that embodiments may involve providing true proximity-based peer to peer assistance, which may increase participation and make the user experience for disabled passengers much better. Additionally, the techniques described herein can link disabled passengers to peers, transit vehicles and operators in real-time).

The Matsuo-Bangera combination is directed towards systems and methods for determining the location of persons. Kayhani is directed towards a system for providing proximity-based assistance. Therefore they are deemed to be analogous as they both are directed toward location monitoring systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matsuo-Bangera combination with Kayhani because the references are analogous art because they are both directed to solutions for providing assistance to a person that requires assistance, which falls within applicant’s field of endeavor (location detection systems), and because modifying the Matsuo-Bangera combination to include Kayhani’s feature for including a nearby object that is approaching so as to be included in the affected area, in the manner claimed, would serve the motivation of increasing the number of identified persons available to help people with disabilities (Kayhani at paragraph 0003), or in the pursuit of helping the disabled and providing true proximity-based peer to peer assistance, which may increase participation and make the user experience for disabled passengers much better (Kayhani at paragraph 0024); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

21.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Bangera, in view of Benoit, in further view of Haruki, Pub. No.: JP 2006-151053, [hereinafter Haruki] (machine translation used for citations).

As per claim 13, the Matsuo-Bangera-Benoit combination teaches the assistance system according to claim 10, but it does not explicitly teach wherein the assistance system is configured to: determine a boarding position where the attention-requiring person will board the movable body  and; determine the affected area in accordance with the boarding position. However, Haruki in the analogous art of assistance systems teaches these concepts. Haruki teaches:

wherein the assistance system is configured to: determine a boarding position where the attention-requiring person will board the movable body  (page 2, Overview section, “the presence of the wheelchair user is informed to the passengers near the platform door corresponding to the getting-on position of the wheelchair user by the display part”; paragraph 0007, “it is possible to know which position of the train a wheelchair user is getting on”; paragraph 0021, discussing that the train information (the timetable data 36 and the vehicle organization data 37) stored in the storage unit 34 is stored in the memory unit 11. On the basis of the door position information stored in the memory 15, the wheelchair information including the train on which the wheelchair user P will ride and the boarding position is generated [i.e., determining the boarding position where the wheelchair user will board the train is considered to be determining a boarding position where the attention-requiring person will board the movable body]; paragraph 0022, discussing that the station code 35 represents the station name of the boarding station on which the wheelchair user P gets on); and 

determine the affected area in accordance with the boarding position (paragraph 0005, discussing that it is an object of the invention to provide a platform door system capable of allowing users to smoothly get on and off a vehicle by relieving congestion in the vicinity of a home door where a wheelchair user gets off; paragraph 0008, discussing that when the train on which the wheelchair user rides approaches, since the presence of the wheelchair user is automatically notified by the informing means in the vicinity of the home door, the congestion in the vicinity of the home door can be relieved, and the getting-off of the wheelchair user and the boarding of other passengers can be smoothly performed [i.e., the vicinity of the home door is considered to be the affected area in accordance with the boarding position]; paragraph 0024, discussing that since the stop position at home is determined for each train and the home door is provided corresponding to the door of the train, it is possible to discriminate the home door corresponding to the boarding position; paragraph 0026, discussing that at the scheduled getting-off station, on the basis of the wheelchair information sent from the boarding station, it is possible to know which position of the train the wheelchair user P is getting into, before the arrival of the train. For a passenger who is waiting in the vicinity of the home door 50 corresponding to the boarding position of the wheelchair user P, the presence of the wheelchair user P can be notified in advance by the display unit).

The Matsuo-Bangera-Benoit combination is directed towards systems and methods for determining the location of persons. Haruki is directed towards a system for assisting wheelchair passengers. Therefore they are deemed to be analogous as they both are directed towards location determining systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matsuo-Bangera-Benoit combination with Haruki because the references are analogous art because they are both directed to solutions for providing assistance, which falls within applicant’s field of endeavor (location detection systems and assistance systems), and because modifying the Matsuo-Bangera-Benoit combination to include Haruki’s feature for determining a boarding position where the attention-requiring person will board the movable body, and determining the affected area in accordance with the boarding position, in the manner claimed, would serve the motivation of notifying persons in the vicinity of the home door corresponding to the boarding position of the wheelchair user of the presence of a wheelchair user (Haruki at paragraph 0007); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, the Matsuo-Bangera-Benoit combination teaches the assistance system according to claim 10, but it does not explicitly teach wherein the assistance system is configured to use an operation schedule of the movable body and determine the movable body that the attention-requiring person will board. However, Haruki in the analogous art of assistance system teaches this concept. Haruki teaches:

wherein the assistance system is configured to use an operation schedule of the movable body and determine the movable body that the attention-requiring person will board (paragraph 0006, “this device is provided with a transmission means for transmitting the wheelchair information including the train on which a wheelchair user rides and the riding position of the user to a scheduled getting-off station on the basis of train information and door position information stored in a storage means when it is judged that a passenger is a wheelchair user; paragraph 0021, discussing that a train on which a wheelchair user P gets on can be identified by collating the current time and the time chart data 36 with the current time and at the time closest to the current time; paragraph 0022, discussing that since the boarding ticket information includes the information of the destination station, it is possible to determine the scheduled departure station by reading the information…In addition, it is also possible to perform an operation such that the getting-off station is estimated as a scheduled getting-off station by taking into consideration the day of the week and the time of the day on the basis of the past boarding history recorded on the recording medium 40. Thereafter, the station code 35 stored in the storage unit 34 is read. The station code 35 represents the station name of the boarding station on which the wheelchair user P gets on; paragraph 0024, discussing that when the wheelchair information is received, a home door corresponding to the boarding position of the wheelchair user P is determined based on the received wheelchair information. As described above, since the wheelchair information includes the train on which the wheelchair user P rides and the boarding position, it can be known that the wheelchair user P is placed in the vicinity of the first and second doors of any of the trains; paragraph 0026, discussing that on the basis of the wheelchair information sent from the boarding station, it is possible to know which position of the train the wheelchair user P is getting into, before the arrival of the train [i.e., determining which position of the train the wheelchair user P is getting into based on the wheelchair information including the train on which a wheelchair user rides is considered to be determining a movable body that the attention-requiring person will board]; paragraph 0019).

The Matsuo-Bangera-Benoit combination is directed towards systems and methods for determining the location of persons. Haruki is directed towards a system for assisting wheelchair passengers. Therefore they are deemed to be analogous as they both are directed towards location determining systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matsuo-Bangera-Benoit combination with Haruki because the references are analogous art because they are both directed to solutions for providing assistance, which falls within applicant’s field of endeavor (location detection systems and assistance systems), and because modifying the Matsuo-Bangera-Benoit combination to include Haruki’s feature for using an operation schedule of the movable body and determining the movable body that the attention-requiring person will board, in the manner claimed, would serve the motivation of notifying persons in the vicinity of the home door corresponding to the boarding position of the wheelchair user of the presence of a wheelchair user (Haruki at paragraph 0007), or in the pursuit of performing smooth boarding and disembarking by reducing congestion near the platform door where a wheelchair user disembarks (Haruki at page 2); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

22.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Bangera, in view of Benoit, in further view of Hidekazu, Pub. No.: JP 2006-099993, [hereinafter Hidekazu] (machine translation used for citations).

As per claim 14, the Matsuo-Bangera-Benoit combination teaches the assistance system according to claim 10, but it does not explicitly teach wherein the assistance system is configured to: determine a waiting location where the attention-requiring person waits for the movable body; and determine the affected area in accordance with the waiting location, wherein the affected area determined in accordance with the waiting location includes a region within the movable body. However, Hidekazu in the analogous art of a presence notification support system teaches these concepts. Hidekazu teaches:

wherein the assistance system is configured to: determine a waiting location where the attention-requiring person waits for the movable body (paragraph 0001, “the present invention relates to a socially vulnerable person presence notification support system that provides safety and comfort during boarding and alighting of public mobile vehicles by socially vulnerable people such as physically handicapped persons…”; paragraph 0010, discussing that in the socially vulnerable presence notification system, the non-contact IC medium reading device is installed in the boarding/alighting section of a public mobile vehicle and/or in the passenger waiting area, and the non-contact IC medium holder performs a transmission operation when getting on and off. The non-contact IC medium reading device detects the information [i.e., detecting a non-contact ID medium holder in the passenger waiting area is considered to be determining a waiting location where the attention-requiring person waits for the movable body], and the non-contact IC medium reading device is provided with a notification means for notifying the passenger or/and the operation manager that the owner gets on and off; paragraph 0016, discussing that the non-contact IC medium records care methods such as disability information, assistance and assistance information, and physical disabilities possessing non-contact IC media. When a socially vulnerable person (i.e., attention requiring person) passes through the non-contact IC medium reader of 2, the disability information, assistance and assistance information written on the non-contact IC medium is read and the information signal is transmitted to the image display device, and a notification that socially vulnerable people will board is provided. At that time, especially for operation managers and crew members, the image display device of 5 can be notified of information such as the characteristics of the disability and the nursing care method, and necessary nursing care and assistive actions can be clearly and appropriately performed. As a result, the crew members were able to appropriately instruct and act on necessary care and assistive actions; paragraph 0011); and 

determine the affected area in accordance with the waiting location, wherein the affected area determined in accordance with the waiting location includes a region within the movable body (paragraph 0010, discussing that in the socially vulnerable presence notification system, the non-contact IC medium reading device is installed in the boarding/alighting section of a public mobile vehicle and/or in the passenger waiting area, and the non-contact IC medium holder performs a transmission operation when getting on and off. The non-contact IC medium reading device detects the information [i.e., detecting a non-contact ID medium holder in the passenger waiting area is considered to be determining a waiting location where the attention-requiring person waits for a movable body], and the non-contact IC medium reading device is provided with a notification means for notifying the operation manager that the owner gets on and off; paragraph 0016, discussing that the non-contact IC medium records care methods such as disability information, assistance and assistance information, and physical disabilities possessing non-contact IC media. When a socially vulnerable person (i.e., attention requiring person) passes through the non-contact IC medium reader of 2, the disability information, and assistance information written on the non-contact IC medium is read and the information signal is transmitted to the image display device, and a notification that socially vulnerable people will board is provided. At that time, especially for operation managers and crew members, can be notified of information such as the characteristics of the disability and the nursing care method, and necessary nursing care and assistive actions can be clearly and appropriately performed. As a result, the crew members were able to appropriately instruct and act on necessary care and assistive actions); paragraph 0013, discussing that, when a socially vulnerable person such as a physically handicapped person gets on and off a public mobile vehicle, it is quickly detected near the entrance/exit [i.e.,  the area near the entrance is considered the affected area]. By notifying the crew members inside and outside the vehicle or the boarding/alighting managers and passengers inside and outside the vehicle, socially vulnerable people such as physically handicapped people, pregnant women, families with infants, and the elderly can easily move in and out of the vehicle and secure priority seats; paragraph 0019, discussing that in the case of railroads, 2 non-contact IC medium readers are installed near the boarding/alighting doors of each vehicle or in the boarding/alighting area…socially vulnerable people such as physically handicapped people, pregnant women, families with infants, and the elderly pass by the devices. When this is done, 2 non-contact IC medium readers detect it, 3 image display devices are activated, and a notification that the socially vulnerable person has boarded and disembarked is provided. At the same time, information such as disability information, assistance and assistance information, and other care methods are transmitted to the image display device 5 and are stored in the non-contact IC medium for the train crew. Information about the owner is communicated so that necessary care and assistance can be performed clearly and appropriately. In the case of a bus, 2 non-contact IC medium readers are installed near the entrance or boarding/alighting area, and when the door opens and socially vulnerable people such as physically handicapped people get in, the image display device can be activated to notify the passengers in the bus [i.e.,  the affected area includes a region within the movable body]. At the same time, it is necessary to convey information such as the characteristics of the disability and the nursing care method to the image display device of 5 and / and the voice display device of 6 and to convey the information of the owner stored in the non-contact IC medium to the train crew. To be able to clearly and appropriately perform long-term care and assistive actions).

The Matsuo-Bangera-Benoit combination is directed towards systems and methods for determining the location of persons. Hidekazu is directed towards a socially vulnerable presence notification support system. Therefore they are deemed to be analogous as they both are directed towards location determining systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matsuo-Bangera-Benoit combination with Hidekazu because the references are analogous art because they are both directed to solutions for providing assistance to a person that requires support, which falls within applicant’s field of endeavor (location determining systems and assistance systems), and because modifying the Matsuo-Bangera-Benoit combination to include Hidekazu’s feature for determining a waiting location where the attention-requiring person waits for the movable body, and determining the affected area in accordance with the waiting location, wherein the affected area determined in accordance with the waiting location includes a region within the movable body, in the manner claimed, would serve the motivation of notifying the crew members inside and outside the vehicle or the boarding/alighting managers and passengers inside and outside the vehicle when a socially vulnerable person such as a physically handicapped person is detected near the entrance of the train  (Hidekazu at paragraph 0013), or in the pursuit of encouraging other passengers to voluntarily assist  socially vulnerable persons such as physically handicapped persons and provide the necessary assistance (Hidekazu at paragraphs 0008-0009); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

23.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Bangera, in view of Benoit, in view of Kayhani, in further view of Haruki. 

As per claim 16, the Matsuo-Bangera-Benoit combination teaches the assistance system according to claim 10. Although not taught by the Matsuo-Bangera-Benoit combination, Kayhani in the analogous art of support systems teaches wherein the assistance system is configured to determine a boarding position of the movable body that the attention-requiring person has boarded (paragraph 0018, discussing that the premise is that the disabled passenger can, according to embodiments, ask for help by broadcasting a message (e.g., via a wireless technology, such as Bluetooth low energy (BLE), from their mobile device). One or more nearby devices (e.g., mobile devices of potential helpers) executing the application may receive the message and, if the potential helper(s) are accredited (and/or otherwise qualified) to aid with that particular type of disability, the potential helper(s) may then have the opportunity to help the disabled passenger; FIG. 2, element 220, describes that the disabled passenger broadcasts help needs to vehicle and passengers within proximity; FIG. 2, element 228, describing that the transit vehicle recognizes onboard help needs [i.e., recognizing onboard help needs is considered to be determining a boarding position of the movable body that the attention-requiring person has boarded]; paragraph 0024, discussing that embodiments of PASS (Proximity Assisted Seamless Service) can provide any of a variety of novelties over traditional transit systems. For instance, embodiments may involve gamifying the concept of helping the disabled and providing true proximity-based peer to peer assistance…Additionally, the techniques described can link disabled passengers to peers, transit vehicles and operators in real-time. Embodiments, may involve broadcasting (from a mobile device of a disabled passenger) a specific signal that may identify the passenger and/or the passenger's disability (e.g., the signal may be different for blind passengers, wheelchair-bound passengers, and/or passengers with other disabilities. The disabled passenger's device may find and/or successfully connect to a helper's device when the helper's skillset matches with the disabled person's need; FIG. 2, element 236),

the affected area includes a location that is associated with the boarding position (paragraph 0019, discussing that the disabled passenger and the helper could then match their devices and sync to ensure that the broadcasting ends. The whole time, the destination station may be informed that the disabled passenger arriving at their station now has an on -board helper confirmed [i.e., the proximity area including the on-board location of the disabled passenger is considered to be the affected area]; FIG. 2 , element 220, describes that the disabled passenger broadcasts help needs to vehicle and passengers within proximity; FIG. 2, element 234, describes that the helper and disabled passenger must bring mobile devices within close proximity to close the task; FIG. 2, element 232, describes that staff are notified that the disabled passenger is traveling on a particular transit vehicle to a specific destination; FIG. 2, element 236, describes that the staff at the destination station get notified that help has been found; FIG. 2, element 228), and 

the assistance system is further configured to output an attention request for the attention- requiring person to the output unit related to the location associated with the boarding position (FIG. 2, element 228, describes recognizing onboard help needs; FIG. 2, element 230, describes adjusting user interfaces to meet passenger’s need; paragraph 0039, discussing that while the request is broadcast, the transit vehicle 210 may detect the request and recognize that the disabled passenger 202 needs assistance at block 228. In response to this determination, the transit vehicle 210 may adjust user interfaces appropriately to meet the disabled passenger's needs. For example, the transit vehicle 210 may adjust signage to alert helpers 204 that a disabled passenger 202 needs assistance and to check their mobile applications, adjust the signage to inform helpers 204 where the disabled passenger 202 is, and/or otherwise adjust a user interface of one or more devices of the transit vehicle 210 to assist the disabled passenger 202 at block 230 [i.e., alerting helpers that a disabled passenger needs assistance in the transit vehicle is considered to be outputting an attention request for the attention-requiring person to the output unit related to the location associated with the boarding position).

The Matsuo-Bangera-Benoit combination is directed towards systems and methods for determining the location of persons. Kayhani is directed towards a system for providing proximity-based assistance. Therefore they are deemed to be analogous as they both are directed towards assistance systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matsuo-Bangera-Benoit combination with Kayhani because the references are analogous art because they are both directed to solutions for providing assistance to a person that requires assistance, which falls within applicant’s field of endeavor (location detection systems and assistance systems), and because modifying the Matsuo-Bangera-Benoit combination to include Kayhani’s features for determining a boarding position of the movable body that the attention-requiring person has boarded, the affected area includes a location that is associated with the boarding position, and outputting an attention request for the attention-requiring person to the output unit related to the location associated with the boarding position, in the manner claimed, would serve the motivation of increasing the number of identified persons available to help people with disabilities (Kayhani at paragraph 0003), or in the pursuit of helping the disabled and providing true proximity-based peer to peer assistance, which may increase participation and make the user experience for disabled passengers much better (Kayhani at paragraph 0024); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Matsuo-Bangera-Benoit-Kayhani combination teaches that the affected area includes a location that is associated with the boarding position, it does not explicitly teach that the affected area includes a location that is associated with the boarding position when the movable body stops. However, Haruki in the analogous art of assistance systems teaches this concept (paragraph 0005, discussing that it is an object of the invention to provide a platform door system capable of allowing users to smoothly getting on and off a vehicle by relieving congestion in the vicinity of a home door where a wheelchair user gets off; paragraph 0007, discussing that the presence of the wheelchair user can be notified in advance to the passenger who is waiting in the vicinity of the home door corresponding to the boarding position of the wheelchair user. As a result, the passenger can open the passage in advance and move it to another home door on the assumption that the wheelchair user gets off. As a result, congestion in the vicinity of the home door is relieved, and getting-off of the wheelchair user and boarding of other passengers can be smoothly performed; paragraph 0008, discussing that when the train on which the wheelchair user rides approaches, since the presence of the wheelchair user is automatically notified by the informing means in the vicinity of the home door, the congestion in the vicinity of the home door can be relieved, and the getting-off of the wheelchair user and the boarding of other passengers can be smoothly performed [i.e., the vicinity of the home door  is considered to be the affected area that includes a location that is associated with the boarding position when the movable body stops]; paragraph 0018, discussing a train approach detection sensor for detecting that the train is approaching, and a train stop detection sensor for detecting that the train has stopped, these sensors are arranged at appropriate positions such as a platform and a line; paragraph 0024, discussing that since the stop position at home is determined for each train and the home door is provided corresponding to the door of the train, it is possible to discriminate the home door corresponding to the boarding position; paragraph 0026, discussing that at the scheduled getting-off station, on the basis of the wheelchair information sent from the boarding station, it is possible to know which position of the train the wheelchair user P is getting into, before the arrival of the train. For a passenger who is waiting in the vicinity of the home door 50 corresponding to the boarding position of the wheelchair user P, the presence of the wheelchair user P can be notified in advance by the display unit 12...Therefore, since the passenger can easily open the passage and move it to the other home door 60 in advance assuming that the wheelchair user P gets off, the congestion in the vicinity of the home door 50 is relieved, and the getting-off of the wheelchair user P and the boarding of the other passenger can be smoothly performed).

The Matsuo-Bangera-Benoit-Kayhani combination is directed towards systems and methods for determining the location of persons. Haruki is directed towards a system for assisting wheelchair passengers. Therefore they are deemed to be analogous as they both are directed towards assistance systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matsuo-Bangera-Benoit-Kayhani combination with Haruki because the references are analogous art because they are both directed to solutions for providing assistance, which falls within applicant’s field of endeavor (location determining systems and assistance systems), and because modifying the Matsuo-Bangera-Benoit-Kayhani combination to include Haruki’s feature for including an affected area including a location that is associated with the boarding position when the movable body stops, in the manner claimed, would serve the motivation of notifying persons in the vicinity of the home door corresponding to the boarding position of the wheelchair user of the presence of a wheelchair user (Haruki at paragraph 0007), or in the pursuit of performing smooth boarding and disembarking by reducing congestion near the platform door where a wheelchair user disembarks (Haruki at page 2); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Baqain, Pub. No.: US 2018/0356233 A1 – describes navigation assistance devices for enabling persons with physical limitations to more safely and effectively navigate their travels, and in some instances to obtain emergency assistance.
B.	 Pfister et al., Pub. No.: US 2010/0144375 A1 – describes a method for determining the path of a person equipped with a mobile phone device.
C.	Ur, Pub. No.: US 2013/0293344 A1 – describes providing assistance for the visually impaired.
D.	Vaillant, Pub. No.: US 2018/0235833 A1 – relates to an interface for constructing a trajectory in an environment and to an environment and trajectory construction interface assembly enabling, according to one configuration, a hands-free and eyes-free displacement, allowing a blind or visually impaired person to construct and follow his/her own trajectory in the environment.
E.	Gadepalli et al., Patent No.: US 9,781,247 B1 – describes a proximity alert and personalized instructions responsive to a physical distress.
F.	Ellis, Patent No.: US 9,770,382 B1 – describes that GPS compatible cell phones & PDA's help blind individuals use public transportation.
G.	Kim, Jee-Eun, et al. "Navigating visually impaired travelers in a large train station using smartphone and Bluetooth low energy." Proceedings of the 31st Annual ACM Symposium on Applied Computing. 2016  – describes a smartphone-based navigation system for a large train station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683